Title: To James Madison from Richard Forrest, 14 August 1807
From: Forrest, Richard
To: Madison, James



Dear Sir
Friday Augt. 14th. 1807

I took the liberty of writg you on Tuesday last, and forwarding some blank Certificates, which I hope got safe to hand, as those which had been signed, have given out, and I expect that two or three will be called for on Monday to certify the Cargo of Mr. Bowie’s Ship which will sail about that time.
I saw Foster last night, who had just recd. a letter from Mr. Erskine, informing him of the arrival of the U. S. Schooner Wasp in England, adding that twenty five of her Crew had deserted, and were refused to be given up by the Officer commanding the Fort at Falmouth, on which Capt Smith applied to an Officer of higher grade, who had them immediately restored, and gave the other a severe reprimand for refusing to do it in the first instance.  How far the whole or any part of the above may be correct, I will not undertake to say; but as I recd. it, I have endeavored faithfully to transmit it to you.
I will thank you to inform Mrs. Madison, that Voss promises to comply with her orders respecting the House, and that the Carriage will be done next week.
Mrs. Forrest joins me in offering respects to Mrs. Madison and yourself.  I remain with great sincerity Your obt. Servt

Richd: Forrest

